Title: General Orders, 11 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 11th 1776.
Parole Quebec.Countersign Roxborough.


General Spencers Brigade, instead of repairing to their Alarm post, to hold themselves in readiness to march to morrow morning at four O’Clock—The Brigadier General will attend at

Head Quarters this evening for orders, which he will deliver on the parade, to morrow morning, to the brigade.
As the weather is very warm, there will be the greatest danger of the Troops growing unhealthy, unless both officers and men are attentive to cleanliness, in their persons and quarters, The officers are required to visit the men frequently in their quarters to impress on them the necessity of frequently changing their linnen, cleaning their persons, and wherever it can be avoided not to cook their victuals in the same room where they sleep—If any of the officers apprehend themselves crowded in their quarters they are to represent it to the Barrack Master who is ordered to accommodate them in such a manner as to be most conducive to health and convenience—The good of the service, the comfort of the men, and the merit of the officers will be so much advanced, by keeping the troops as neat and clean as possible, that the General hopes that there will be an emulation upon this head; and as a scrutiny will soon be made, those who shall be found negligent will be punished, and the deserving rewarded.
